In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-21-00071-CR


                             LEZA MAUREEN LEWIS, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 47th District Court
                                        Potter County, Texas
                 Trial Court No. 77,197-A-CR, Honorable Dan L. Schaap, Presiding

                                          June 15, 2021
                                MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


       Pursuant to a plea bargain agreement, appellant Leza Maureen Lewis, proceeding

pro se, was convicted of possession of a controlled substance1 and sentenced to two

years’ confinement, suspended in favor of community supervision. The trial court’s

certification of appellant’s right of appeal properly reflects that this is a plea bargain case

from which appellant has no right of appeal. See Dears v. State, 154 S.W.3d 610, 614-



       1   See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2017).
15 (Tex. Crim. App. 2005) (requiring appellate courts to ascertain whether the certification

comports with the record). Notwithstanding the certification, appellant filed a notice of

appeal challenging her conviction.

       We are required by Rule of Appellate Procedure 25.2(d) to dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of

the record.” By letter of May 13, 2021, we notified appellant of the consequences of the

trial court’s certification and directed her to file a response demonstrating grounds for

continuing the appeal by May 24. Appellant has not filed a response to date.

       We, therefore, dismiss the appeal based on the trial court’s certification. See TEX.

R. APP. P. 25.2(d).

                                                        Per Curiam

Do not publish.




                                             2